         Case 1:20-cv-12204-WGY Document 6 Filed 01/12/21 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                   )
MARIE C. SHAY,                     )
                 Plaintiff,        )
                                   )        CIVIL ACTION
          v.                       )        NO. 20-12204-WGY
                                   )
BOSTON HOUSING AUTHORITY and       )
HELENE C. MAICHLE, BHA Senior      )
Attorney,                          )
               Defendants.         )
                                   )


YOUNG, D.J.                                                January 12, 2021

                                    ORDER

     Now before the Court is plaintiff’s motion seeking clarification

and an extension of time to respond to the Court’s show cause order.

     On January 4, 2021, this Court issued a Memorandum and Order

(Docket No. 4) advising plaintiff that this action will be dismissed

unless plaintiff files an amended complaint which cures the pleading

deficiencies of the original complaint and sets forth a plausible

claim upon which relief may be granted.      The Order explained that

plaintiff’s complaint fails to allege any facts that could support a

claim against the defendants.     Although plaintiff alleges that the

BHA refused to comply with an order to immediately provide an

apartment, the complaint fails to allege facts to support the

conclusion that the defendants’ conduct was discriminatory, or

motivated by discrimination as required to maintain a Fair Housing

Act discrimination claim under 42 U.S.C. § 3604.        To the extent the

complaint names Attorney Maichle as a defendant, it appears that she
          Case 1:20-cv-12204-WGY Document 6 Filed 01/12/21 Page 2 of 2


is named as a defendant simply because she is an attorney for the

Boston Housing Authority.

     Plaintiff’s complaint failed to allege sufficient facts to state

a claim against any of the named defendants.        To establish a

violation of the Fair Housing Act, a plaintiff must show that the

challenged actions were either motivated by discriminatory intent or

that their actions have a disparate impact based on race.          Macone v.

Town of Wakefield, 277 F.3d 1, 5 (1st Cir. 2002).         Plaintiff was

granted twenty-one days to file an amended complaint that sets forth

a plausible claim upon which relief may be granted.

     Now plaintiff seeks clarification as well an extension of time.

Plaintiff states that she is trying to retain an attorney.           This

Court finds good cause has been shown for an extension of time.

     Accordingly, the Court hereby ORDERS:

     1.    Plaintiff’s Motion (Docket No. 5) is ALLOWED.

     2.    Plaintiff shall have until February 12, 2021 to file an
           amended complaint. If plaintiff is unable to retain an
           attorney, she must file an amended complaint. No further
           enlargement of time will be permitted, and failure to
           comply with the Court’s directives may result in dismissal
           of this action.


SO ORDERED.


                                        /s/ William G. Young
                                       WILLIAM G. YOUNG
                                       UNITED STATES DISTRICT JUDGE




                                      [2]
